Citation Nr: 1204946
Decision Date: 02/08/12	Archive Date: 04/11/12

DOCKET NO. 08-36 611          DATE 08 FEB 2012

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas

THE ISSUES
1. Entitlement to a rating in excess of 10 percent for chondromalacia patella and degenerative joint disease (DJD) of the right knee.

2. Entitlement to a rating in excess of 10 percent for chondromalacia patella and DJD of the left knee.

REPRESENTATION

Veteran represented by:      Disabled American Veterans

ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from March 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the RO in Houston, Texas, which continued initial 10 percent ratings for bilateral knee chondromalacia patella and DJD.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

Evidence has been received subsequent to the final consideration of the claim by the RO. The Veteran, through his representative, has waived RO consideration of that evidence. The Board may consider the appeal. See 38 C.F.R. § 20.1304(c) (2011).

The Board separately remands an apportionment claim under the same docket number as the instant appeal. This remand occurs under the authority of Manlincon v. West, 12 Vet. App. 238 (1999); however, Board policy prohibits the apportionment claim from being combined with compensation claims into a single Board action. See BVA Directive 8430.

The Veteran filed a September 2010 statement claiming service connection for heart, diabetes, and depression and entitlement to a total disability rating due to individual unemployability (TDIU). These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.

-2-

REMAND

The Board regrets that this case must be delayed, but further development is warranted.

The Veteran filed a December 2009 claim in which he requested increased ratings for his knees, which were already on appeal. The Veteran requested that his VA treatment records from the Houston VA Medical Center and a Beaumont, Texas, VA clinic be associated with his claims file. The RO had last obtained the Veteran's VA treatment records in June 2009. The RO failed to associate the Veteran's updated records. At a minimum, the RO should have updated the records associated with the Veteran's claims file.

The RO did order a new VA examination for the knee ratings issues in September 2010. There is no explanation in the claims file as to why the RO ordered the examination. The claims file does not explain what happened to that examination request, whether cancelled or conducted. The Virtual VA system also contains no record of what happened. As the claim must be remanded regardless, the Board takes the opportunity to provide the Veteran with a VA examination.

Finally, the Veteran filed a February 2011 submission of new evidence with the Board. This includes a statement from the Social Security Administration (SSA) regarding his disability benefit award rate. The Veteran filed a separate claim for service connection for diabetes mellitus, type 2, and TDIU, as explained in the Introduction. The submission is not clear whether the Veteran receives SSA disability benefits on the basis of conditions not yet service-connected or also on the basis of his bilateral knee disabilities. The RO should request copies of the Veteran's SSA medical records and any determination of benefits made by SSA.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment records from the Houston VA Medical Center and Beaumont VA Clinic for treatment concerning the bilateral knees from June 2009

-3-

to the present. All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2. The RO should obtain from the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including any decisions made and medical records relied upon concerning that claim. All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records are not available.

3. Schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral knee disabilities. Sufficient evaluations should be scheduled to evaluate the Veteran's symptomatology. All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should identify the limitation of activity imposed by the Veteran's service-connected bilateral knee disabilities with a full description of the effect of the disabilities upon his ordinary activities. The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.

4.	Then, the RO should readjudicate the claims on the
merits. If the benefits sought are not granted, the Veteran
and his representative should be furnished a SSOC and
afforded a reasonable opportunity to respond before the
record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

-4-

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals
               
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

-5-





